Name: Commission Implementing Regulation (EU) NoÃ 1163/2012 of 7Ã December 2012 laying down rules for the management and distribution of textile quotas established for the year 2013 under Council Regulation (EC) NoÃ 517/94
 Type: Implementing Regulation
 Subject Matter: leather and textile industries;  tariff policy;  international trade;  trade
 Date Published: nan

 8.12.2012 EN Official Journal of the European Union L 336/22 COMMISSION IMPLEMENTING REGULATION (EU) No 1163/2012 of 7 December 2012 laying down rules for the management and distribution of textile quotas established for the year 2013 under Council Regulation (EC) No 517/94 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (1), and in particular Article 17(3) and (6) and Article 21(2) thereof, Whereas: (1) Regulation (EC) No 517/94 established quantitative restrictions on imports of certain textile products originating in certain third countries to be allocated on a first come, first served basis. (2) Under that Regulation it is possible, in certain circumstances, to use other allocation methods, to divide quotas into tranches, or to reserve a proportion of a specific quantitative limit exclusively for applications which are supported by evidence of the results of past import performance. (3) Rules for management of the quotas established for 2013 should be adopted before the quota year begins so that the continuity of trade flows is not affected unduly. (4) The measures adopted in previous years, such as those in Commission Implementing Regulation (EU) No 1323/2011 of 16 December 2011 laying down rules for the management and distribution of textile quotas established for the year 2012 under Council Regulation (EC) No 517/94 (2), proved to be satisfactory and it is therefore appropriate to adopt similar rules for 2013. (5) In order to satisfy the greatest possible number of operators it is appropriate to make the first come, first served allocation method more flexible by placing a ceiling on the quantities which can be allocated to each operator by that method. (6) To guarantee a degree of continuity in trade and efficient quota administration, operators should be allowed to make their initial import authorisation application for 2013 equivalent to the quantity which they imported in 2012. (7) To achieve optimum use of the quantities, an operator who has used up at least one half of the amount already authorised should be permitted to apply for a further amount, provided that quantities are available in the quotas. (8) To secure a sound administration, import authorisations should be valid for nine months from the date of issue but only until the end of the year at the latest. Member States should issue licences only after being notified by the Commission that quantities are available and only if an operator can prove the existence of a contract and can certify, in the absence of a specific provision to the contrary, that he has not already been allocated a Union import authorisation under this Regulation for the categories and countries concerned. The competent national authorities should, however, be authorised, in response to importers applications, to extend by three months and up to 31 March 2014 licences of which at least one half has been used by the application date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee established by Article 25 of Regulation (EC) No 517/94, HAS ADOPTED THIS REGULATION: Article 1 The purpose of this Regulation is to lay down rules on the management of quantitative quotas for imports of certain textile products set out in Annex IV to Regulation (EC) No 517/94 for the year 2013. Article 2 The quotas referred to in Article 1 shall be allocated according to the chronological order of receipt by the Commission of Member States notifications of applications from individual operators, for amounts not exceeding the maximum quantities per operator set out in Annex I. The maximum quantities shall not, however, apply to operators able to prove to the competent national authorities, when making their first application for 2013, that, in respect of given categories and given third countries, they imported more than the maximum quantities specified for each category pursuant to import licences granted to them for 2012. In the case of such operators, the competent authorities may authorise imports not exceeding the quantities imported in 2012 from given third countries and in given categories, provided that enough quota capacity is available. Article 3 Any importer who has already used up 50 percent or more of the amount allocated to him under this Regulation may make a further application, in respect of the same category and country of origin, for amounts not exceeding the maximum quantities laid down in Annex I. Article 4 1. The competent national authorities listed in Annex II may, from 10.00 oclock a.m. on 8 January 2013, notify the Commission of the amounts covered by requests for import authorisations. The time fixed in the first subparagraph shall be understood as Brussels time. 2. The competent national authorities shall issue authorisations only after being notified by the Commission pursuant to Article 17(2) of Regulation (EC) No 517/94 that quantities are available for importation. They shall issue authorisations only if an operator: (a) proves the existence of a contract relating to the provision of the goods; and (b) certifies in writing that, in respect of the categories and countries concerned: (i) the operator has not already been allocated an authorisation under this Regulation; or (ii) the operator has been allocated an authorisation under this Regulation but has used up at least 50 percent of it. 3. Import authorisations shall be valid for nine months from the date of issue, but until 31 December 2013 at the latest. The competent national authorities may, however, at the importers request, grant a three-month extension for authorisations which are at least 50 percent used up at the time of the request. Such extension shall in no circumstances expire later than 31 March 2014. Article 5 This Regulation shall enter into force on 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 67, 10.3.1994, p. 1. (2) OJ L 335, 17.12.2011, p. 57. ANNEX I Maximum amounts referred to in Articles 2 and 3 Country concerned Category Unit Maximum amount Belarus 1 Kilograms 20 000 2 Kilograms 80 000 3 Kilograms 5 000 4 Pieces 20 000 5 Pieces 15 000 6 Pieces 20 000 7 Pieces 20 000 8 Pieces 20 000 15 Pieces 17 000 20 Kilograms 5 000 21 Pieces 5 000 22 Kilograms 6 000 24 Pieces 5 000 26/27 Pieces 10 000 29 Pieces 5 000 67 Kilograms 3 000 73 Pieces 6 000 115 Kilograms 20 000 117 Kilograms 30 000 118 Kilograms 5 000 Country concerned Category Unit Maximum amount North Korea 1 Kilograms 10 000 2 Kilograms 10 000 3 Kilograms 10 000 4 Pieces 10 000 5 Pieces 10 000 6 Pieces 10 000 7 Pieces 10 000 8 Pieces 10 000 9 Kilograms 10 000 12 Pairs 10 000 13 Pieces 10 000 14 Pieces 10 000 15 Pieces 10 000 16 Pieces 10 000 17 Pieces 10 000 18 Kilograms 10 000 19 Pieces 10 000 20 Kilograms 10 000 21 Pieces 10 000 24 Pieces 10 000 26 Pieces 10 000 27 Pieces 10 000 28 Pieces 10 000 29 Pieces 10 000 31 Pieces 10 000 36 Kilograms 10 000 37 Kilograms 10 000 39 Kilograms 10 000 59 Kilograms 10 000 61 Kilograms 10 000 68 Kilograms 10 000 69 Pieces 10 000 70 Pairs 10 000 73 Pieces 10 000 74 Pieces 10 000 75 Pieces 10 000 76 Kilograms 10 000 77 Kilograms 5 000 78 Kilograms 5 000 83 Kilograms 10 000 87 Kilograms 8 000 109 Kilograms 10 000 117 Kilograms 10 000 118 Kilograms 10 000 142 Kilograms 10 000 151A Kilograms 10 000 151B Kilograms 10 000 161 Kilograms 10 000 ANNEX II List of Licensing offices referred to in Article 4 1. Belgium FOD Economie, KMO, Middenstand en Energie (FPS Economy, SMEs, Self-Employed and Energy) Algemene Directie Economisch Potentieel Dienst Vergunningen Vooruitgangstraat 50 1210 Brussel BELGIÃ  Tel. +32 22776713 Fax +32 22775063 SPF Economie, PME, Classes moyennes et Energie (FPS Economy, SMEs, Self-Employed and Energy) Direction gÃ ©nÃ ©rale Potentiel Ã ©conomique Service Licences Rue du ProgrÃ ¨s 50 1210 Bruxelles BELGIQUE TÃ ©l: +32 22776713 Fax +32 22775063 2. Bulgaria Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ¸Ã ºÃ ¾Ã ½Ã ¾Ã ¼Ã ¸Ã ºÃ °Ã Ã °, Ã µÃ ½Ã µÃÃ ³Ã µÃ Ã ¸Ã ºÃ °Ã Ã ° Ã ¸ Ã Ã ÃÃ ¸Ã ·Ã ¼Ã ° Ã Ã ¸ÃÃ µÃ ºÃ Ã ¸Ã  Ã Ã µÃ ³Ã ¸Ã Ã ÃÃ ¸ÃÃ °Ã ½Ã µ, Ã »Ã ¸Ã Ã µÃ ½Ã ·Ã ¸ÃÃ °Ã ½Ã µ Ã ¸ Ã ºÃ ¾Ã ½Ã ÃÃ ¾Ã » Ã Ã ». Ã ¡Ã »Ã °Ã ²Ã Ã ½Ã Ã ºÃ °   8 1052 Ã ¡Ã ¾Ã Ã ¸Ã /Sofia Ã Ã ªÃ Ã Ã Ã ÃÃ ¯/BULGARIA Ã ¢Ã µÃ ».: +359 29407008 / 29407673 / 29407800 Ã ¤Ã °Ã ºÃ : +359 29815041 / 29804710 / 29883654 Ministry of Economy, Energy and Tourism 8, Slavyanska Str. Sofia 1052 BULGARIA Tel. +359 29407008 / 29407673 / 29407800 Fax +359 2981504 / 29804710 / 29883654 3. Czech Republic Ministerstvo prÃ ¯myslu a obchodu (Ministry of Industry and Trade) LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Ã ESKÃ  REPUBLIKA Tel. +420 224907111 Fax +420 224212133 4. Denmark Erhvervs- og VÃ ¦kstministeriet (Ministry for Business and Growth) Erhvervsstyrelsen Langelinje AllÃ © 17 2100 KÃ ¸benhavn DANMARK Tel. +45 35466030 Fax +45 35466029 5. Germany Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) [Federal Office of Economics and Export Control] Frankfurter Str. 29-35 65760 Eschborn DEUTSCHLAND Tel. +49 6196908-0 Fax +49 6196908-800 6. Estonia Majandus- ja Kommunikatsiooniministeerium (Ministry of Economic Affairs and Communications) Harju 11 EST-15072 Tallinn EESTI/ESTONIA Tel. +372 6256400 Fax +372 6313660 7. Ireland An Roinn Post, Fiontar agus NuÃ ¡laÃ ­ochta SrÃ ¡id Chill Dara Baile Ã tha Cliath 2 Ã IRE Teil. +353 16312121 Fax +353 16312826 Department of Jobs, Enterprise and Innovation Kildare street Dublin 2 IRELAND Tel. +353 16312121 Fax +353 16312826 8. Greece Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ½Ã ¬ÃÃ Ã Ã ¾Ã ·Ã , Ã Ã ½Ã Ã ±Ã ³Ã Ã ½Ã ¹Ã Ã Ã ¹Ã ºÃ Ã Ã ·Ã Ã ±Ã  & Ã Ã ±Ã Ã Ã ¹Ã »Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã ¿Ã Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ±Ã ¸Ã µÃ Ã Ã Ã Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½-Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã Ã ½, Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¼Ã Ã ½Ã ±Ã  Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 105 63 Ã Ã ¸Ã ®Ã ½Ã ±/Athens Ã Ã Ã Ã Ã Ã /GREECE Ã ¤Ã ·Ã ». + 30 2103286041-43 / 2103286021 Fax + 30 2103286094 Ministry of Development, Competitiveness and Shipping, General Directorate for International Economic Policy, Directorate of Import-Export Regimes, Trade Defence Instruments Unit A 1 Kornarou Str. 10563 Athens GREECE Tel. +30 2103286041-43 / 2103286021 Fax +30 2103286094 9. Spain Ministerio de EconomÃ ­a y Competitividad (Ministry of Economy and Competitiveness) DirecciÃ ³n General de Comercio e Inversiones Paseo de la Castellana no 162 28046 Madrid ESPAÃ A Tel. +34 913493817 / 3493874 Fax +34 913493831 E-mail: sgindustrial.sscc@comercio.mineco.es 10. France MinistÃ ¨re du Redressement Productif (Ministry for Production Recovery) Direction gÃ ©nÃ ©rale de la compÃ ©titivitÃ ©, de lindustrie et des services Bureau des matÃ ©rieaux BP 80001 67, Rue BarbÃ ¨s 94201 Ivry-sur-Seine Cedex FRANCE tel. +33 179843449 E-mail: isabelle.paimblanc@finances.gouv.fr 11. Croatia (1) DrÃ ¾avni ured za trgovinsku politiku (State Office for Trade Policy) Ljudevita Gaja 4 HR-10 000 ZAGREB CROATIA Phone: +385 16106114 Fax +385 16109114 12. Italy Ministero dello Sviluppo economico (Ministry of Economic Development) Dipartimento per limpresa e linternazionalizzazione Direzione generale per la Politica commerciale internazionale Divisione III  Politiche settoriali Viale Boston, 25 00144 Roma RM ITALIA Tel. +39 0659647517 / 59932202 Tel. +39 0659932406 Fax +39 0659932263 / 59932636 E-mail: polcom3@mise.gov.it 13. Cyprus Ministry of Commerce, Industry and Tourism Trade Department 6 Andrea Araouzou Str. 1421 Nicosia CYPRUS Tel. +357 2867100 Fax +357 2375120 14. Latvia Latvijas Republikas Ekonomikas ministrija (Ministry of Economics of the Republic of Latvia) BrÃ «vÃ «bas iela 55 RÃ «ga, LV-1519 LATVIJA Tel. +371 67013248 Fax +371 67280882 15. Lithuania Lietuvos Respublikos Ã «kio ministerija (Ministry of Economy of the Republic of Lithuania) Gedimino pr. 38/Vasario 16-osios g. 2 LT-01104 Vilnius LIETUVA/LITHUANIA Tel. +370 70664658 / 70664808 Faks. +370 70664762 E-mail: vienaslangelis@ukmin.lt 16. Luxembourg MinistÃ ¨re de lEconomie et du Commerce Exterieur (Ministry of Economy and Foreign Trade) Office des licences BoÃ ®te postale 113 2011 Luxembourg LUXEMBOURG Tel. +352 4782371 Fax +352 466138 17. Hungary Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal (Hungarian Trade Licencing Office) Budapest NÃ ©metvÃ ¶lgyi Ã ºt 37-39. 1124 MAGYARORSZÃ G/HUNGARY Tel. +36 14585503 Fax +36 14585814 E-mail: keo@mkeh.gov.hu 18. Malta Ministry of Finance, Economy and Investment Commerce Department, Trade Services Directorate Lascaris Valletta LTV2000 MALTA Tel. +356 25690202 Fax +356 21237112 19. Netherlands Belastingdienst/Douane (Customs Administration) centrale dienst voor in- en uitvoer Kempkensberg 12 Postbus 30003 9700 RD Groningen NEDERLAND Tel. +31 881512122 Fax +31 881513182 20. Austria Bundesministerium fÃ ¼r Wirtschaft, Familie und Jugend (Federal Ministry of Economy, Family and Youth) AuÃ enwirtschaftskontrolle Abteilung C2/9 Stubenring 1 1011 Wien Ã STERREICH Tel. +43 171100-0 Fax +43 171100-8386 21. Poland Ministerstwo Gospodarki (Ministry of Economy) Pl.Trzech Krzyzy 3/5 00-950 Warszawa POLSKA/POLAND Tel. +48 226935553 Fax +48 226934021 22. Portugal MinistÃ ©rio das FinanÃ §as (Ministry of Finance) DirecÃ §Ã £o Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua Terreiro do Trigo EdifÃ ­cio da AlfÃ ¢ndega 1149-060 Lisboa PORTUGAL Tel. +351 1218814263 Fax +351 1218814261 E-mail: dsl@dgaiec.min-financas.pt 23. Romania Ministerul Economiei (Ministry of Economy) ComerÃ ului Ãi Mediului de Afaceri DirecÃ ia Politici Comerciale Calea Victoriei, nr.152, sector 1 BucureÃti Cod poÃtal: 010096 ROMÃ NIA Tel. +40 213150081 Fax +40 213150454 E-mail: clc@dce.gov.ro 24. Slovenia Ministrstvo za finance (Ministry of Finance) Carinska uprava Republike Slovenije Carinski urad Jesenice Center za TARIC in kvote Spodnji PlavÃ ¾ 6 c SI-4270 Jesenice SLOVENIJA Tel. +386 42974470 Fax +386 42974472 E-mail: taric.cuje@gov.si 25. Slovakia Ministerstvo hospodÃ ¡rstva SR (Ministry of Economy of the Slovak Republic) Odbor vÃ ½konu obchodnÃ ½ch opatrenÃ ­ MierovÃ ¡ 19 827 15 Bratislava SLOVENSKO/SLOVAKIA Tel. +421 248547019 Fax +421 243423915 E-mail: jan.krocka@mhsr.sk 26. Finland Tullihallitus (National Board of Customs) PL 512 FI-00101 Helsinki SUOMI/FINLAND Tel. +358 96141 Fax +358 204922852 Tullstyrelsen (National Board of Customs) PB 512 FI-00101 Helsingfors SUOMI/FINLAND Fax +358 204922852 27. Sweden Kommerskollegium (National Board of Trade) Box 6803 SE-113 86 Stockholm SVERIGE Tel. +46 86904800 Fax +46 8306759 E-mail: registrator@kommers.se 28. United Kingdom Import Licensing Branch Department for Business, Innovation and Skills Queensway House  West Precinct Billingham TS23 2NF UNITED KINGDOM E-mail: enquiries.ilb@bis.gsi.gov.uk (1) Subject to and as of the date of accession of Croatia.